Citation Nr: 1704415	
Decision Date: 02/14/17    Archive Date: 02/24/17

DOCKET NO.  04-13 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for ulcers. 

2.  Entitlement to service connection for papular urticaria with lymphohistiocystic symptomatology, to include as secondary to in-service herbicide exposure. 

3.  Entitlement to higher initial disability ratings for a skin disorder, currently rated as 50 percent disabling for the period from February 15, 2001, to August 29, 2002, and as 60 percent disabling since August 30, 2002. 

4.  Entitlement to a compensable disability rating for scar residuals of a shell fragment wound of the left forearm. 

5.  Entitlement to an effective date earlier than February 15, 2001, for the grant of service connection for a skin disorder. 

6.  Whether a December 1970 rating decision that denied service connection for a skin disorder should be revised or reversed on the basis of clear and unmistakable error (CUE).
REPRESENTATION

Veteran represented by:	Terry L. Tajon, Agent


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to December 1969, and his decorations include the Purple Heart Medal. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2003, June 2003, and October 2004 rating decisions of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii. 

This case was previously before the Board in September 2009 and May 2010 when it was remanded for further development.

The Veteran was afforded his requested Board hearing at the local RO (Travel Board hearing) in September 2014.  The transcript is currently of record.

During the appeal period, the U.S. Court of Appeals for Veterans Claims (Court) issued a decision in Johnson v. McDonald, 27 Vet. App. 497 (2016) that reversed and remanded an April 2014 Board decision hat denied an increased rating for a skin condition under 38 C.F.R. § 4.118, Diagnostic Code 7806 (2016).  VA disagrees with the Court's decision and has appealed it to the U.S. Court of Appeals for the Federal Circuit.  Pursuant to that appeal, and to avoid burdens on the adjudication system, delays in the adjudication of other claims, and unnecessary expenditure of resources through remand or final adjudication of claims based on court precedent that may be ultimately overturned on appeal, VA filed a motion with the Court to stay the precedential effect of its decision.  On October 6, 2016, the Court granted, in part, VA's motion to stay.  Johnson v. McDonald, No. 14-2778, 2016 WL 5846040 (Vet. App. Oct. 6, 2016).  The Board notes that the Veteran's service-connected skin disorder is currently rated under the old and revised skin regulations under Diagnostic Code 7806.  38 C.F.R. § 4.118.  However, the Board finds that this initial rating issue is not affected by the resolution of VA's appeal in Johnson as the Veteran is currently in receipt of the maximum schedular disability ratings under the old and revised skin regulations under Diagnostic Code 7806, and is thus not entitled to potential higher schedular disability ratings under the applicable Diagnostic Code.  38 C.F.R. § 4.118.  

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

Initially, in a November 2001 letter, the Social Security Administration (SSA) informed the Veteran that he had been found disabled and unable to work since February 1999 due to his psychiatric disorder, chronic lesions, and gastriculcers.  This evidence suggests that the Veteran has received SSA disability benefits during the course of this appeal.  However, the SSA decision and records considered by that agency in deciding the Veteran's claim are not currently in the claims file.  To date, the AOJ has not made its own attempt to obtain a complete copy of the Veteran's SSA records.  These records should be obtained since they may be relevant to the Veteran's appeal before the Board.  See Martin v. Brown, 4 Vet. App. 136 (1993) (holding that not only must the final SSA decision be obtained, but all records upon which that decision was based must be obtained as well); see also 38 C.F.R. § 3.159(c)(2).  

Regarding the papular urticaria with lymphohistiocystic symptomatology claim, a remand is also required to afford the Veteran VA examinations and medical opinions.  In the case of a disability compensation claim, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  An examination or opinion is necessary to make a decision on a claim if all of the lay and medical evidence of record: (1) contains competent evidence that the claimant has a current disorder, or persistent or recurrent symptoms of disorder; and, (2) indicates that the disorder or symptoms may be associated with the claimant's active military, naval, or air service; but, (3) does not contain sufficient medical evidence for VA to make a decision on the claim.  Id.

Here, the Veteran is competent and credible to describe a current skin problem and to describe symptoms in service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  He asserts that this skin problem is a result of his in-service herbicide exposure.  The Veteran is presumed to have been exposed to herbicides during his active military service in the Republic of Vietnam (Vietnam) during the Vietnam War.  To date, the Veteran has not been afforded a VA examination and medical opinion regarding the nature and etiology of this skin disorder.  Upon remand, a VA examination and medical opinion must be provided.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Additionally, the Veteran's last VA scar examination to assess the current severity of his service-connected ingrown scar residuals of a shell fragment wound of the left forearm was in June 2003.  This examination is now over thirteen years old and does not represent the current severity of the service-connected disability.  Thus, the Board finds that the current evidence of record is insufficient to decide the claim.  Upon remand, a new VA scar examination is required to assess the current severity of the Veteran's service-connected scar residuals of a shell fragment wound of the left forearm.  Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see, too, Allday v. Brown, 7 Vet. App. 517, 526 (1995); see also VAOPGCPREC 11-95 (April 7, 1995); Green v. Derwinski, 1 Vet. App. 121 (1991).  

The Veteran is hereby notified that it is his responsibility to report for the examinations scheduled in connection with this REMAND at whatever location it is scheduled and to cooperate in the development of his case.  The consequences of failure to report for a VA examination may include denial of his claims.  38 C.F.R. §§ 3.158, 3.655 (2016).

Finally, following the most recent readjudication of these claims in the February 2004 Statement of the Case (SOC), November 2006 Supplemental SOC (SSOC), and June 2009 SSOC, additional pertinent medical and lay evidence was added to the Veteran's claims file.  This evidence is relevant to the claims currently on appeal and has not been reviewed by the AOJ.  Thus, the Board sent the Veteran a letter asking him whether he waived his right to have the AOJ consider this additional evidence in the first instance.  In September 2015, the Veteran's representative responded with a letter stating that the Veteran did not waive AOJ review of this new evidence.  Thus, the Board is remanding the claims for a review of the newly received evidence.  See 38 C.F.R. §§ 20.800, 20.1304(c) (2016); Disabled American Veterans v. Sec'y of Veteran's Affairs, 327 F.3d 1339, 1346 (Fed. Cir. 2003).



Accordingly, the case is REMANDED for the following actions:

1.  Obtain the SSA decision and medical records pertinent to the SSA disability benefits claim filed by the Veteran, as described by the SSA in a November 2001 letter.

2.  After obtaining the above records, schedule the Veteran for a VA skin examination to determine the nature and etiology of his claimed papular urticaria with lymphohistiocystic symptomatology.  The VA medical provider should thoroughly review the Veteran's claims file and a complete copy of this REMAND, and note this has been accomplished in the examination report.  

The VA medical provider should specifically address whether it is at least as likely as not that the Veteran has papular urticaria with lymphohistiocystic symptomatology that was the result of his service, to include as due to his presumed in-service herbicide exposure.  In this opinion, the VA medical provider should address the lay statements from the Veteran regarding his symptoms in service and since service. 

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion (e.g., diagnosis, etiology) as it is to find against the conclusion.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the VA medical provider is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.

3.  After obtaining the above records, provide a VA scar examination to the Veteran in order to assist in evaluating the severity of his service-connected scar residuals of a shell fragment wound of the left forearm.  Properly notify the Veteran by sending notice of the details of the examination to the Veteran at his correct address.  Send the notice with sufficient time in advance to allow the Veteran to attend the examination.  

The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.  Ask the examiner to discuss all findings in terms of the rating codes, particularly Diagnostic Code 7805.  The findings reported must be sufficiently complete to allow for rating under all alternate criteria.  All indicated tests and studies should be accomplished.  All clinical findings should be reported in detail.

The VA examiner should address whether the scar is:
	(a)	manifested by abnormal skin texture?
	(b)	indurated?
	(c)	inflexible?
	(d)	manifested by a loss of the underlying soft 		tissue?
	(e)	unstable?
	(f)	causes limitation of motion of the affected part?  		If the scar does cause limitation of motion, 		please specify the degree of limitation of 	the 		affected part.
	(g)	manifested by visible tissue loss?
	(h)	manifested by palpable tissue loss?
	(i)	manifested by visible gross distortion?
	(j)	manifested by palpable gross distortion?
	(k)	elevated on palpation?
	(l)	depressed on palpation?
	(m)	hypo-pigmented?
	(n)	hyper-pigmented?
	(o)	manifested by any additional factor of 			disability due to the scar itself?
(p)	causes limitation of function of the affected part?

Unretouched color photographs of the scar should be taken, as well as precise measurements (described in centimeters) and associated with the claims file.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file must be made available to the examiner.

4.  If any benefit sought on appeal remains denied, issue a SSOC.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





	(CONTINUED ON NEXT PAGE)
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

